DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-26 are pending and under consideration. 
Claim Objections 
The Markush group in claim 2 can be written more clearly as ---consisting of a αS1-Casein (CSN1) gene, αS2-Casein gene, β-Casein (CSN2) gene …whey acid gene, and α-lactalbumin gene---. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
1. A genetically modified non-human mammal comprising an anchor DNA sequence inserted at an endogenous locus of a secretory milk protein gene, wherein said anchor sequence comprises a first site-specific recombinase recognition site. 
11. A genetically modified non-human mammal comprising a transgene inserted at an endogenous locus of a secretory milk protein gene, wherein said transgene encodes a secretory protein and is operably linked to the endogenous promoter of said secretory milk protein gene, and wherein said transgene is flanked by a first site-specific recombinase resulting site and a second site-specific recombinase resulting site. 
18. A method for making a genetically modified non-human mammal, comprising inserting an anchor DNA sequence into an endogenous locus of a secretory milk protein gene in an embryo, wherein the anchor DNA sequence comprises a first site-specific 6Attorney Dkt. No. 044903-8O11USO2 recombinase recognition site; transferring the embryo to a female mammal of the same species; and allowing said embryo to develop into an animal. 
23. A method for making a genetically modified non-human mammal, comprising obtaining an embryo derived from a non-human mammal, wherein the embryo comprises an anchor DNA sequence inserted at an endogenous locus of a secretory milk protein gene, wherein said anchor DNA sequence comprises a first site-specific recombinase recognition site recognized by a site-specific recombinase; introducing to the embryo a construct which comprises a transgene encoding a secretory protein and a second site-specific recombinase recognition site recognized by the site-specific recombinase, and the site-specific recombinase, wherein the site-specific 
The claims encompass making any species of non-human mammal including rodents, non-human primates, cats, dogs, horses, sheep, pigs, deer, antelope, bears, et al. Lagomorphs in claim 19 encompass rabbits, hares, and pikas. 
Claim 1, 11, 16, 23 encompasses making a non-human mammal with the “anchor DNA” inserted into an endogenous gene but does not require the mammal has any altered phenotype, expresses any exogenous protein, or is capable of being bred to make a non-human mammal that expresses any exogenous protein. 
The metes and bound of an “anchor DNA sequence” comprising “a site-specific recombinase recognition site” in claim 1 at least encompasses inserting a well-known “site-specific recombinase recognition site” (SRRS) such as loxP. However, the specification does not define an “anchor DNA”. It is unclear whether the phrase encompasses any DNA that has an SSRS or if the phrase is limited by some structure or function. 
The specification describes inserting a donor sequence in between exons 1 and 2 of a rabbit β-casein (CSN2) gene using gRNA and CRISPR technology (pg 16-18). The specification describes designing gRNAs for rabbit αS1-Casein (CSN1) (pg 17, 
The specification does not teach the target sequence for any rabbit αS2-Casein, κ-Casein, whey acid, or α-lactablumin gene as encompassed by claims 1 and 2. The specification does not teach the target sequence for any non-rabbit, non-human mammal CSN1, αS2-Casein, CSN2, κ-Casein, whey acid, or α-lactablumin gene as encompassed by claims 1 and 2. The specification does not teach the gRNAs that targets between exons 1 and 2 of the rabbit CSN2 or CSN1 gene would function in any other non-human mammalian CSN2 or CSN1 gene or any non-human mammalian CSN1, αS2-Casein, CSN2, κ-Casein, whey acid, or α-lactablumin gene as encompassed by claims 1 and 2. The specification does not teach the donor sequence that targets between exons 1 and 2 of the rabbit CSN2 or CSN1 gene would homologously recombine with any rabbit αS2-Casein, β-Casein, κ-Casein, whey acid, or α-lactablumin gene as encompassed by claims 1 and 2 or any non-mammalian CSN1, αS2-Casein, CSN2, CSN2, κ-Casein, whey acid, or α-lactablumin gene as encompassed by claims 1 and 2. The specification does not correlate the rabbit genes, gRNA, or donor sequences to any other rodents or lagomorphs, e.g. hares or pikas, as required in claim 9. 
The specification does not provide adequate written description for making any transgenic non-human mammal as broadly encompassed by claims 18 and 23 other than rabbits with a genetically modified CSN1 or CSN2 gene for reasons set forth above. Furthermore, the claims should be limited to introducing a donor sequence comprising an exogenous DNA encoding a protein operably linked to an endogenous 

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic rabbit is obtained with germ cells whose genomes comprise the exogenous DNA encoding a protein operably linked to the endogenous rabbit CSN1 or CSN2 promoter, wherein the exogenous DNA sequence is flanked by the SRRSs, and wherein the transgenic rabbit is capable of secreting a protein encoded by the exogenous DNA in its milk, does not any transgenic non-human mammal made using any means as broadly encompassed by claims 1, 11, 18, 23.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The specification does not enable making any transgenic non-human mammal with DNA encoding an exogenous protein inserted into any secretory milk protein gene as broadly encompassed by claims 1, 11, 18, 23. 
The claims and their scope and the teachings in the specification are described above. 
The specification does not teach the target sequence for any rabbit αS2-Casein, κ-Casein, whey acid, or α-lactablumin gene as encompassed by claims 1 and 2. The specification does not teach the target sequence for any non-rabbit, non-human mammal CSN1, αS2-Casein, CSN2, κ-Casein, whey acid, or α-lactablumin gene as encompassed by claims 1 and 2. The specification does not teach the gRNAs that targets between exons 1 and 2 of the rabbit CSN2 or CSN1 gene would function in any other non-human mammalian CSN2 or CSN1 gene or any non-human mammalian CSN1, αS2-Casein, CSN2, κ-Casein, whey acid, or α-lactablumin gene as encompassed by claims 1 and 2. The specification does not teach the donor sequence that targets between exons 1 and 2 of the rabbit CSN2 or CSN1 gene would homologously recombine with any rabbit αS2-Casein, β-Casein, κ-Casein, whey acid, or α-lactablumin gene as encompassed by claims 1 and 2 or any non-mammalian CSN1, αS2-Casein, CSN2, CSN2, κ-Casein, whey acid, or α-lactablumin gene as encompassed by claims 1 and 2. The specification does not correlate the rabbit genes, 
The specification does not teach how to make any transgenic non-human mammal as broadly encompassed by claims 18 and 23 other than rabbits with a genetically modified CSN1 or CSN2 gene for reasons set forth above. Furthermore, the specification does not enable merely introducing a transgene into a secretory milk protein gene of a non-human mammalian embryo and transferring the embryo to a female to allow the embryo to develop as broadly encompassed by claims 18 and 23 without obtaining the transgenic mammal that has the DNA in at least the genome of its germ cells (founder animals) or it its entire genome (F1) and secretes the exogenous protein in its milk. The specification is limited to introducing a donor sequence comprising an exogenous DNA encoding a protein operably linked to an endogenous rabbit CSN1 or CSN2 promoter into a rabbit embryo, wherein the exogenous DNA sequence is flanked by site-specific recombinase recognition sites (SRRSs); implanting the embryo into a recipient female such that a transgenic rabbit is obtained with germ cells whose genomes comprise the exogenous DNA encoding a protein operably linked to the endogenous rabbit CSN1 or CSN2 promoter, wherein the exogenous DNA sequence is flanked by the SRRSs, and wherein the transgenic rabbit is capable of secreting a protein encoded by the exogenous DNA in its milk. The specification does not teach the target sequences for any ZFNs or TALENs as required in claim 19 or any donor sequences that are specific to those target sequences. None can be found in the art. Therefore, the concept lacks written description. The specification does not teach any homology directed repair (HDR) enhancer as broadly encompassed by claim 21 

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the phrase “anchor DNA” in claims 1, 11, 18, 23 are unclear. The concept of an “anchor DNA sequence” comprising “a site-specific recombinase recognition site” (SRRS) in claim 1 at least encompasses inserting a well-known SRRS such as attP (Fig. 5). However, the specification and the art at the time of filing do not define an “anchor DNA”. It is unclear whether the phrase encompasses any DNA that has an SRRS or if the phrase is limited by some structure or function. It is unclear whether the “anchor DNA” encompasses endogenous DNA or is limited to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-9, 11-18, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Han (20090013419) in view of Luo (20120124686). 
Han genetically modified a bovine β-casein gene using DNA encoding an exogenous protein operably linked to the endogenous β-casein promoter for producing the exogenous protein in milk (paragraph 54-56). 
Han did not teach the DNA encoding the exogenous protein contained a site-specific recombinase recognition site (SRRS) as required in claims 1, 11, 18, 23. 
However, flanking an exogenous DNA sequence with SRRSs was well-known in the art as shown by Lou (para 61). 
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to make a transgenic bovine whose genome comprises DNA encoding an exogenous protein operably linked to an endogenous β-casein promoter as described by Han flanked by SRRSs as described by Lou. Those of ordinary skill in the art at the time of filing would have been motivated to use the SRRSs to control or delete the exogenous DNA. 
Targeting intron 1 as required in claim 4 is obvious in view of Fig. 3 and 4 of Han because it is simply a matter of design choice. 

Han taught the exogenous sequence was under control of the endogenous β-casein promoter (Fig. 3 & 4), and Lou taught the exogenous DNA flanked by SRRSs was under the control of an endogenous promoter (paragraph 61 & 99) as required in claim 6. 
Claim 7 requires the exogenous DNA is flanked by SRRSs as described by Lou. 
Luo taught attP and attB SRRSs (Fig. 1) as required in claim 8. 
Luo taught making transgenic mice which are rodents as required in claim 9. 
Claim 11 has been included for reasons set forth regarding claim 1. 
Luo taught attL and attR (Fig. 5) as required in claim 12 and 13. 
Han used a bovine growth hormone signal sequence (para 38; Fig. 17) which is a “signal peptide encoding sequence at its 5’ end” as required in claim 14. 
Han used a polyA sequence at the 3’ end (parag 38, Fig. 17) as required in claim 15. 
Han taught the exogenous protein encoded an enzyme or antibody (praa 64) as required in claim 16. 
Claim 17 has been included because the metes and bounds of a “FVII or LL37” transgene are unclear and because Han taught the exogenous DNA encoded Factor IX (para 65). 
Claims 18, 23-26 have been included because Han taught introducing the transgene into an embryo and transplanting it into a recipient female to obtain the transgenic animal and secreting an exogenous protein in the milk of the transgenic animal as set forth in the claims. 
prima facie obvious in the absence of evidence to the contrary.

Claims 10, 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han (20090013419) in view of Luo (20120124686as applied to claims 1-9, 11-18, 23-26 above, and further in view of Song (Nature Comm., 2016, Vol. 7, 10548, pg 1-7).
The combined teachings of Han and Lou describe a transgenic non-human mammal whose genome comprised a nucleic acid sequence encoding an exogenous protein operably linked to an endogenous CSN2 promoter, wherein the mammal secretes the exogenous protein into its milk. 
The combined teachings of Han and Lou did not teach the mammal was a rabbit as required in claim 10 or making the mammal using CRISPR technology as required in claim 19. 
However, using CRISPR technology to make transgenic rabbits was well-known in the art as described by Song who taught CRISPR/Cas9 plus “RS-1” enhances knockin efficiency in transgenic rabbits (pg 2, col. 2, “RS-1 improves Cas9-mediated knock-in efficiency in vivo”).  
Thus, it would have been obvious to those of ordinary skill in the art at the time of filing to make a transgenic non-human mammal whose genome comprised a nucleic acid sequence encoding an exogenous protein operably linked to an endogenous CSN2 promoter, wherein the mammal secretes the exogenous protein into its milk as described by the combined teachings of Han and Lou using CRISPR technology and RS-1 in a transgenic rabbit as described by Song. Those of ordinary skill in the art at the 
Song used a homology enhancer as required in claim 21, specifically RS-1 as required in claim 22. 
Thus, Applicants’ claimed invention is prima facie obvious in the absence of evidence to the contrary.
 
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  


/MICHAEL C WILSON/Primary Examiner, Art Unit 1632